Citation Nr: 0921516	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.

Although when this case was before the Board in January 2008 
the issue was styled as entitlement to service connection for 
psychiatric disability, to include PTSD and depression, and 
in February 2009 the RO granted service connection for 
dysthymic disorder, the RO considered PTSD a distinct and 
separate psychiatric disability from a dysthymic disorder and 
certified this matter to the Board.  Cf. Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  As such, the Board has no discretion 
and will adjudicate this claim.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003).

Additionally, in September 2008 a statement was received from 
the Veteran indicating that he wished to file a motion of 
reconsideration and a clear and unmistakable error (CUE) 
claim as to the September 1976 Board decision that denied 
service connection for hammertoes.  Subsequent to this 
statement, service connection was granted for hammertoes by a 
February 2009 rating decision, and it is unclear whether this 
rating decision, granting the benefit that was denied by the 
1976 Board decision, satisfies the Veteran's desire to 
challenge the September 1976 Board decision.  Regardless, if 
the Veteran wishes to file either a motion for 
reconsideration or a CUE claim, certain procedural steps are 
required that have not yet been followed.  These steps are 
explained in 38 C.F.R. § 20.1001, 20.1404. 


FINDING OF FACT

1.  The Veteran did not serve in combat.

2.  Efforts to corroborate the Veteran's reported stressors 
have been unsuccessful.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Two psychiatrists have evaluated the Veteran through the 
course of his appeal.  

In December 2002, Tom Lawry, Ph.D., wrote a letter indicating 
that the Veteran was experiencing almost daily reminders of 
his Southeast Asia duties, including occasional nightmares.  
He indicated that the Veteran appeared to be having a 
difficult time adjusting to retirement and was also impacted 
by his military service in Vietnam.  However, Dr. Lawry found 
that the Veteran did not meet the full diagnostic criteria 
for PTSD, although he had heighted stress and some symptoms 
of PTSD.

In March 2008, the Veteran underwent a VA psychiatric 
examination at which the examiner opined that the Veteran met 
the criteria for PTSD related to his military service in 
Thailand.  The reported stressors included responding to a 
base-wide alert of a pending attack by manning a machinegun, 
manning the flight line during the crash landing of a play 
carrying live ordinance, and serving in a mobile patrol unit.

While there is some medical disagreement as to whether the 
Veteran actually meets the diagnostic criteria for PTSD, 
given that he has been diagnosed with PTSD, the other 
criteria that must be met in order for service connection for 
PTSD to be granted will also be evaluated.  Namely, the 
diagnosis of PTSD must be based on an in-service stressor 
that is supported by either evidence of combat exposure or by 
evidence that corroborates the Veteran's statements. 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In this case, there is no evidence that the Veteran engaged 
in combat.  He was awarded the Air Force Commendation Medal, 
which he asserts was given for his actions guarding the ammo 
depot.  However, no such indication is given on the 
certificate conveying the award.  Rather, it is noted that 
the medal was given for meritorious service between March 
1967 and March 1968.  Further, the Air Force Commendation 
Medal is awarded to members of the Armed Forces of the United 
States, below the grade of O-7 and foreign military 
personnel, who, while serving in any capacity with the 
Department of the Air Force, distinguish themselves by 
outstanding achievement or meritorious service.  Without a 
"V" device, for valor, this medal is not evidence of combat 
exposure.  An additional review of the Veteran's DD-214 fails 
to show any medals that are indicative of combat.  As such, 
the Veteran's reported stressors must be corroborated.

The Veteran has been sent several forms to complete to report 
the stressful events that have led to his diagnosis of PTSD.  
The Veteran indicated that he was part of the 432nd Fighter 
Interceptor Squadron and the 432nd Security Police Squadron 
while serving in Udorn, Thailand.  Service personnel records 
confirm that the Veteran was assigned to the 432nd Security 
Police Squadron

With regard to the alleged stressful incidents, the Veteran 
reported that he helped guard an ammo dump that was being 
assaulted.  He also recalled his security police detachment 
maintaining order when a Russian Mig fighter allegedly 
strayed off course, and another time when a plane was crash 
landing with a 500 pound bomb that had not properly released.

The Veteran was asked to more specifically limit the time 
frame for these alleged events, and in a statement in 
September 2008, the Veteran indicated that between June and 
August 1967 while on mobile patrol, one of the nationals who 
was working security reported that he was taking on hostile 
fire and a group of hostiles was attempting to over-run the 
ammo dump.  The Veteran indicated that he informed the 
personnel inside to arm themselves, and he then deployed his 
security alert team to repel any assault.  

The information relayed by the Veteran was sent to the Center 
for Unit Records Research (CURR), but CURR was unable to 
document that the 432nd Tactical Reconnaissance Wing that was 
stationed at Udorn Royal Thai Air Force Base was attacked 
during the time frame specified by the Veteran.  A second 
request was sent to CURR, but CURR was again unable to verify 
the alleged attack on the Udorn Royal Thai Air Force Base.  
The RO again reviewed the materials provided by the Veteran, 
but concluded that it was insufficient to allow for 
meaningful research.

Based on the information supplied by the Veteran, CURR was 
unable to verify his reported stressors; and, without a 
corroborated stressor or evidence of combat, the criteria for 
service connection for PTSD have not been met.  Therefore, 
the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In the present case, required notice was provided by a letter 
dated in October 2002, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained, as were 
service personnel records.  The Veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, he was 
offered the opportunity to testify at a hearing before the 
Board but declined.  VA also made several attempts to verify 
the his reported stressors and considered making an 
additional attempt before concluding that the information 
submitted by the Veteran was insufficient to allow meaningful 
research to be conducted.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


